      Case 1:19-cv-10004-JPO-SDA Document 21 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            12/16/2020
Jeriel Alexander,

                                 Plaintiff,
                                                             1:19-cv-10004 (JPO) (SDA)
                    -against-
                                                             ORDER OF SERVICE
Private Protective Services, Inc.,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Pursuant to 28 U.S.C. § 1915, the Court has made diligent efforts to serve process on

Defendant on behalf of Plaintiff, who is proceeding in this action without prepayment of fees,

that is, in forma pauperis. (See ECF Nos. 4, 15.) Thus far, all attempts at service have proven

unsuccessful; Defendant has not yet been served in this action.1

       Because Defendant is a corporation, Plaintiff has the option of effecting service of

process on Defendant by “delivering a copy of the summons and of the complaint to an officer”

of Defendant, as Defendant’s agent. Fed. R. Civ. P. 4(h)(1)(B); see also Fed. R. Civ. P. 4(h)(1)(A);

N.Y. C.P.L.R. 311(a)(1). To allow Plaintiff to effect service on Defendant by this method through

the U.S. Marshals Service, the Clerk of Court is instructed to complete a U.S. Marshals Service


1 On December 3, 2019, the Court directed the U.S. Marshals Service to effect service on
Defendant; however, that service attempt failed due to an “insufficient address.” (See Order of
Service, ECF No. 8; Marshal’s Process Receipt and Return, ECF No. 10.) On March 11, 2020, the
Court directed the U.S. Marshals Service to effect service on Defendant at an updated service
address; however, that attempt at service also failed, and building security at the service
address informed the server that Defendant had moved out in November 2019. (See Am. Order
of Service, ECF No. 16; Marshal’s Process Receipt and Return, ECF No. 17.) On November 2,
2020, the Court again directed the U.S. Marshals Service to effect service on Defendant at an
updated address; that attempt failed as well. (See Order of Service, ECF No. 19; Marshal’s
Process Receipt and Return, ECF No. 20 (“[U]nable to serve as addressed.”).)
      Case 1:19-cv-10004-JPO-SDA Document 21 Filed 12/16/20 Page 2 of 2




Process Receipt and Return form (“USM-285 form”) for Defendant using the following address:

Charles J. Luster, Chief Executive Officer, Private Protective Services, Inc., 6700 Fallbrook Ave.

Suite 267, West Hills, CA 91307. The Clerk of Court shall further issue a summons and deliver to

the Marshals Service all the paperwork necessary for the Marshals Service to effect service on

Defendant via personal delivery to Mr. Luster.

       The Clerk of Court shall mail a copy of this Order to Plaintiff.

SO ORDERED.

DATED:         New York, New York
               December 16, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
